            Case 19-42358-bem                          Doc 14        Filed 01/07/20 Entered 01/07/20 19:56:49                                 Desc Main
                                                                     Document     Page 1 of 9
  Fill in this information to identify your case:

  Debtor 1              Robert                  Seth                    Pippin
                        First Name              Middle Name             Last Name
                                                                                                                 ■   Check if this is an amended plan, and
  Debtor 2              Nicole                  Suzanne                 Pippin                                       list below the sections of the plan that
  (Spouse, if filing)   First Name              Middle Name             Last Name                                    have been changed. Amendments to
                                                                                                                     sections not listed below will be
United States Bankruptcy Court for the Northern District of Georgia                                                  ineffective even if set out later in this
                                                                                                                     amended plan.
  Case number           19-42358
  (if known)
                                                                                                     3.3, 9.1, 2.1



Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                               option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                               rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                     The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                     § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                          A limit on the amount of a secured claim, that may result in a partial
                                 § 1.1                                                                                         Included             ■ Not Included
                                          payment or no payment at all to the secured creditor, set out in § 3.2
                                          Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                 § 1.2                                                                                         Included             ■ Not Included
                                          security interest, set out in § 3.4

                                 § 1.3    Nonstandard provisions, set out in Part 8                                            Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                         Page 1 of 6
         Case 19-42358-bem                    Doc 14        Filed 01/07/20 Entered 01/07/20 19:56:49                                  Desc Main
                                                            Document     Page 2 of 9
Debtor Robert Seth Pippin and Nicole Suzanne Pippin                                         Case number 19-42358

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $1026.00 per        month       for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                       Page 2 of 6
         Case 19-42358-bem                    Doc 14        Filed 01/07/20 Entered 01/07/20 19:56:49                                Desc Main
                                                            Document     Page 3 of 9
Debtor Robert Seth Pippin and Nicole Suzanne Pippin                                       Case number 19-42358
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
        ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3   Secured claims excluded from 11 U.S.C. § 506.

        Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                             Page 3 of 6
           Case 19-42358-bem                     Doc 14        Filed 01/07/20 Entered 01/07/20 19:56:49                                    Desc Main
                                                               Document     Page 4 of 9
Debtor Robert Seth Pippin and Nicole Suzanne Pippin                                            Case number 19-42358
           ■   The claims listed below were either:
               (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the debtor(s), or
               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
               These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
               § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                Collateral                       Purchase date         Estimated          Interest   Monthly                Monthly post-
                                                                                               amount of claim    rate       pre-confirmation       confirmation
+                                                                                                                            adequate protection    payment to creditor
                                                                                                                             payment                by trustee

        Regional Acceptance             2019 Hyundai Sonata              7/2019                      $32,000.00       5.5%                $100.00         $100 Step to
 -                                                                                                                                                      $703 on 6/2020
        Buy Here Pay Here USA           2010 Jeep Compass                                            $10,000.00       7%                  $100.00          $100 Step to
 -                                                                                                                                                       $230 on 6/2020
        Aaron's Rents                   Furniture                                                     $1,000.00       5.5%                 $20.00                   $20
 -
§ 3.4     Lien avoidance.

          Check one.
           ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5     Surrender of collateral.

          Check one.
           ■   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6     Other Allowed Secured Claims.

         A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
              5.5
          of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
          object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
          permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
          applicable.
          If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
          will be treated as an unsecured claim under Part 5 of this plan.
          The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
          § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                     Page 4 of 6
                    Case 19-42358-bem                    Doc 14         Filed 01/07/20 Entered 01/07/20 19:56:49                                   Desc Main
                                                                        Document     Page 5 of 9
           Debtor Robert Seth Pippin and Nicole Suzanne Pippin                                          Case number 19-42358

             Part 4:        Treatment of Fees and Priority Claims

           § 4.1   General.

                  Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
                   of whether it is listed in § 4.4.
           § 4.2   Trustee's fees.

                  Trustee's fees are governed by statute and may change during the course of the case.

           § 4.3   Attorney's fees.

                  (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
                   $_____________.
                        4,000.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
                   22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

                  (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
                   forth in the Chapter 13 Attorney's Fees Order.

                  (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
                   above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

                  (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
                   § 4.3(a).

                (e)
               500.00     __er month from Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are
                 paid in full.

                (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                 2,500.00
the amount of $____________,   not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the debtor(s) has complied
                 with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the stated amount or the
                 maximum amount to the attorney, whichever is less.

                  (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                         2,500.00
                   $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
                   the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
                   14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
                   Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

                  (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
                   from the funds available, any allowed fees, expenses, and costs that are unpaid.

                  (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
                   fees, expenses, and costs that are unpaid.


           § 4.4   Priority claims other than attorney's fees.
                   ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             Part 5:        Treatment of Nonpriority Unsecured Claims
           § 5.1   Nonpriority unsecured claims not separately classified.
                   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
                   receive:
                   Check one.
                   ■   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                       A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
                       creditors provided for in this plan.
                       The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                       made to all other creditors provided for in this plan.
                       100% of the total amount of these claims

                   Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
                   allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
                   debtor(s), and other priority claims under Part 4.

           § 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
                   Check one.
                   ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
           U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                                  Page 5 of 6
         Case 19-42358-bem                    Doc 14     Filed 01/07/20 Entered 01/07/20 19:56:49                            Desc Main
                                                         Document     Page 6 of 9
Debtor Robert Seth Pippin and Nicole Suzanne Pippin                                    Case number 19-42358

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
        ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   8    /s/ Robert Seth Pippin
        Signature of debtor 1 executed on 1/7/2020
                                                                                  8    /s/ Nicole Suzanne Pippin
                                                                                       Signature of debtor 2 executed on 1/7/2020
                                          MM / DD / YYYY                                                                 MM / DD / YYYY

        111 Gudger Rd, Chatsworth, GA 30705                                            111 Gudger Rd, Chatsworth, GA 30705
        Address                                        City, State, ZIP code           Address                                     City, State, ZIP code



   8    /s/ Dan Saeger
        Signature of attorney for debtor(s)
                                                                                      Date:   1/7/2020
                                                                                              MM / DD / YYYY



        Saeger & Associates, LLC                                                       706 S Thornton Ave Ste D, Dalton, GA 30720
        Firm                                                                           Address                                    City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.1                                                      Page 6 of 6
Case 19-42358-bem       Doc 14       Filed 01/07/20 Entered 01/07/20 19:56:49         Desc Main
                                     Document     Page 7 of 9



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                         )     Case No. 19-42358-BEM
                                                  )
            Robert Seth Pippin and                )
            Nicole Suzanne Pippin,                )     Chapter 13
                                                  )
                          Debtors.                )

                                CERTIFICATE OF SERVICE

           I certify that true and correct copies of the Chapter 13 Plan have been served upon
   the following by placing same in an envelope with adequate First Class postage affixed
   and depositing same in the United States Mail addressed for delivery to:


   All parties on the attached creditor matrix.


   This 7th day of January, 2020.

                                                               Respectfully submitted,

                                                                      /s/
                                                               Dan Saeger
                                                               Attorney for Debtors
                                                               Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave Ste D
   Dalton, GA 30736
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Label Matrix forCase
                  local 19-42358-bem
                        noticing       Doc 14    Filed Financial
                                           1st Franklin 01/07/20       Entered 01/07/20 19:56:49
                                                                  Corporation                          Desc Main
                                                                                        ADVENTHEALTH GORDON
113E-4                                          Document           Page
                                           Attn: Administration Services   8  of 9      C/O KEVIN B WILSON LAW OFFICES
Case 19-42358-bem                            PO Box 880                                     2810 WALKER RD STE 102
Northern District of Georgia                 Toccoa, Georgia 30577-0880                     CHATTANOOGA TN 37421-1082
Rome
Tue Jan 7 19:47:42 EST 2020
ADVENTHEALTH MURRAY                          Aaron Rents                                    (p)AUTO SIMPLE
C/O KEVIN B WILSON LAW OFFICES               1015 Cobb Place Blvd NW                        ATTN ATTENTION BANKRUPTCY DEPARTMENT
2810 WALKER RD STE 102                       Kennesaw, GA 30144-3672                        201 KEITH STREET BOX 35
CHATTANOOGA TN 37421-1082                                                                   CLEVELAND TN 37311-5867


Comenity Capital/Dent                        Commonwealth Financial                         Credit Management Central
PO Box 182120                                245 Main St                                    PO Box 1654
Columbus, OH 43218-2120                      Scranton, PA 18519-1641                        Green Bay, WI 54305-1654



Enhanced Recovery Company                    GORDON HOSPITAL                                I C System
PO Box 57547                                 C/O KEVIN B WILSON LAW OFFICES                 PO Box 64378
Jacksonville, FL 32241-7547                  2810 WALKER RD STE 102                         Saint Paul, MN 55164-0378
                                             CHATTANOOGA TN 37421-1082


MURRAY MEDICAL CENTER                        NGRCA                                          (p)NATIONWIDE RECOVERY SERVICE
C/O KEVIN B WILSON LAW OFFICES               PO BOX 1949                                    PO BOX 8005
2810 WALKER RD STE 102                       DALTON GA 30722-1949                           CLEVELAND TN 37320-8005
CHATTANOOGA TN 37421-1082


J. Andrew Owens                              PDQ Services                                   Pendrick Capital Partners II, LLC
Law Office of J. Andrew Owens, LLC           700 Churchill Ct Ste 200                       Peritus Portfolio Services II, LLC
P. O. Box 627                                Woodstock, GA 30188-6841                       PO BOX 141419
Rome, GA 30162-0627                                                                         IRVING, TX 75014-1419


Pendrick Capital Partners, LLC               Pinnacle Credit Services, LLC                  Nicole Suzanne Pippin
Peritus Portfolio Services II, LLC           Resurgent Capital Services                     111 Gudger Rd
PO BOX 141419                                PO Box 10587                                   Chatsworth, GA 30705-6088
IRVING, TX 75014-1419                        Greenville, SC 29603-0587


Robert Seth Pippin                           Quantum3 Group LLC as agent for Comenity Cap   Regional Acceptance
111 Gudger Rd                                PO Box 788                                     2300 Pleasant Hill Rd Ste B13
Chatsworth, GA 30705-6088                    Kirkland, WA 98083-0788                        Duluth, GA 30096-1707



Regional Acceptance Corporation              Regional Acceptance Corporation                Dan Saeger
Bankruptcy Section/100-50-01-51              PO Box 1847                                    Saeger & Associates, LLC
PO Box 1847                                  Wilson, NC 27894-1847                          Suite D
Wilson, NC 27894-1847                                                                       706 S Thornton Ave
                                                                                            Dalton, GA 30720-8212

Mary Ida Townson                             Wakefield & Associates                         Weatherford Hospital
Chapter 13 Trustee                           PO Box 50250                                   713 E Anderson St
Suite 1600                                   Knoxville, TN 37950-0250                       Weatherford, TX 76086-5705
285 Peachtree Center Ave, NE
Atlanta, GA 30303-1259
               Case
World Finance Corp. c/o19-42358-bem
                        World Acceptance Cor Doc 14 Filed 01/07/20 Entered 01/07/20 19:56:49                           Desc Main
Attn: Bankruptcy Processing Center                  Document     Page 9 of 9
PO Box 6429
Greenville, SC 29606-6429




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Auto Simple                                         (d)Buy Here Pay Here USA LLC                         (d)Buy Here Pay Here USA, LLC
2701 E Walnut Ave                                   201 Keith Street                                     201 Keith Street, Box 35
Dalton, GA 30721-8787                               Box 35                                               Cleveland, TN 37311
                                                    Cleveland, Tn 37311


Nationwide Recovery                                 End of Label Matrix
545 Inman St W                                      Mailable recipients    30
Cleveland, TN 37311-1768                            Bypassed recipients     0
                                                    Total                  30
